NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA D. GONZALEZ DIAZ,                         No.    13-70627

                Petitioner,                     Agency No. A079-373-626

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Maria D. Gonzalez Diaz, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her motion to suppress evidence and

terminate removal proceedings, and ordering her removed. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo the denial of a motion to suppress and

claims of constitutional violations. Martinez-Medina v. Holder, 673 F.3d 1029,

1033 (9th Cir. 2011). We deny the petition for review.

      The agency did not err in denying Gonzalez Diaz’s motion to suppress

evidence and terminate removal proceedings, or in sustaining the removability

charge, because Samayoa-Martinez v. Holder forecloses her contention that her

statements to immigration officials at the border were obtained in violation of

8 C.F.R. § 287.3(c). 558 F.3d 897, 901-02 (9th Cir. 2009). Gonzalez Diaz urges

us to reconsider our holding in Samayoa-Martinez, but a three-judge panel cannot

overrule circuit precedent in the absence of an intervening decision from a higher

court or en banc decision of this court. See Avagyan v. Holder, 646 F.3d 672, 677

(9th Cir. 2011).

      The agency also did not err or violate due process by admitting the

government’s evidence, where the documents submitted were probative, their

admission was fundamentally fair, and Gonzalez Diaz failed to establish that they

were inaccurate or obtained by coercion. See Espinoza v. INS, 45 F.3d 308, 310

(9th Cir. 1995) ((“The burden of establishing a basis for exclusion of evidence

from a government record falls on the opponent of the evidence, who must come

forward with enough negative factors to persuade the court not to admit it.” )




                                         2                                  13-70627
(internal citations omitted)); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and substantial prejudice to prevail on a due process claim).

      Because the border officials did not violate 8 C.F.R. § 287.3(c) when they

obtained information from Gonzalez Diaz before notifying her of her procedural

rights under immigration law, we need not reach her contention that this lack of

notice made her statements to the border patrol involuntary. See Samayoa-

Martinez at 902.

      PETITION FOR REVIEW DENIED.




                                          3                                  13-70627